Title: To George Washington from the Massachusetts Committee of Supplies, 2 August 1775
From: Massachusetts Committee of Supplies
To: Washington, George



Chamber of Supplies Water Town [Mass.] August 2d 1775
May it please your Excellency

Colo. porter is just arrived from New york & has so far succeeded in his Business that abt 80,000 Flints & eight Tons of Lead are expected here Saturday next; It arrived at Hartford Sunday & Monday last.
Colo. Campbell the Deputy Quarter Master informed Colo. porter at New york that fifteen hogsheads of powder had arrived

there & that he should give your Excellency immediate Notice thereof.
I apprehend We can have half a Ton Lead cast into Ball a Day, being provided with Moulds sized from 16 to 32 Balls to the pound—perhaps twice that Quantity on Emergency.
Colo. Burbeck recd 16 half barells powder this Morning, before the Committee were Apprized of it by the Agent of Supplies; but We have given Orders for stopping all the Ammunition unless expressly ordered by your Excellency.
Colo. porter is desired to wait on you this afternoon & We remain with great Respect sir your most obt sert

Elbridge Gerry ⅌ Ord.


	P.S. The Subject of the Letter last Evening was of such a Nature that Mr Cheever was not made acquainted therwith, which We mention to your Excellency that your Mind may be easy with respect to the Secrecy of it.
P.S. ord⟨ers⟩ are to go to the Town immediately for powder.

